Opinion filed March 18, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-19-00091-CR
                                   __________

                JESUS ROMAN-RODRIGUEZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 358th District Court
                             Ector County, Texas
                       Trial Court Cause No. D-45,684


                     MEMORANDUM OPINION
      The jury convicted Jesus Roman-Rodriguez of possession of less than one
gram of cocaine. The jury also assessed Appellant’s punishment at confinement for
a term of two years in the State Jail Division of the Texas Department of Criminal
Justice, imposed a $10,000 fine, and recommended that payment of the fine be
suspended and probated. The trial court ordered that the sentence of confinement be
suspended, placed Appellant on community supervision for a term of five years, and
suspended the payment of the fine during the period of Appellant’s community
supervision. In his sole issue on appeal, Appellant challenges the trial court’s denial
of his proffer of punishment evidence. We affirm.
                                 Background Facts
      Eduardo Reyes worked as an armed security guard at Chekiro’s, a sports bar
in Ector County. At the end of the evening on March 1, 2015, Reyes observed
Appellant drive a vehicle into three cars and the wall of a building. Reyes and his
partner assisted Appellant, who smelled of alcohol, out of his vehicle and placed him
in restraints. They also contacted the Odessa Police Department.
      Jonathan Campbell is a detective with the Odessa Police Department. He was
dispatched to Chekiro’s on March 1, 2015. After he arrived, Detective Campbell
spoke with the security guards and administered field sobriety tests to Appellant.
Detective Campbell concluded that Appellant was impaired. He arrested Appellant
for driving while intoxicated.     While performing an inventory of Appellant’s
personal property during the booking process, Detective Campbell found in
Appellant’s wallet a folded dollar bill that contained a white substance. A field test
on the substance yielded a positive result for cocaine.
      Marissa Silva Gomez is a lab manager for the Texas Department of Public
Safety in Midland. Gomez performed a scientific analysis of the substance in the
dollar bill. She confirmed that it contained cocaine and that it had a net weight of
0.79 grams.
      Appellant testified on his own behalf during the guilt/innocence phase of trial.
Appellant testified that he was twenty years old when he entered the bar. He did not
remember having or receiving the dollar bill that was admitted into evidence, did not
know that he possessed it, and did not intend to possess it. During the punishment
phase of trial, Appellant sought to offer evidence that he had been incarcerated for


                                          2
twenty months prior to trial as a consequence of his immigration status. The trial
court denied Appellant’s requested offer of evidence.
                                       Analysis
      In his sole issue on appeal, Appellant contends that the trial court abused its
discretion when it excluded evidence of his federal immigration detention, which
Appellant asserts was admissible to assist the factfinder in assessing his punishment.
He asserts that he proffered this evidence to show the jury that he had already been
punished for the offense for which he was being tried because he was detained by
ICE as a result of his immigration status. Appellant asserts that this evidence was
relevant to the jury’s consideration of the appropriate sentence.
      During his offer of proof, Appellant testified that, as a result of his arrest for
the underlying case and his immigration status, he was confined for eighteen months
while in the custody of the United States Immigration and Customs Enforcement
agency (ICE) and that he was confined in Odessa for three months. Defense counsel
explained to the trial court that he intended to use this evidence in support of his
argument that a minimum sentence would be proper because Appellant had already
been confined because of his immigration status. In response, the trial court
explained that Appellant’s immigration status was not relevant to the case and that
Appellant’s detention because of his federal immigration status was “a Federal issue,
not a State [issue].”
      We review the trial court’s decision to admit or exclude evidence under an
abuse of discretion standard. Shuffield v. State, 189 S. W.3d 782, 793 (Tex. Crim.
App. 2006). A trial court abuses its discretion when it acts outside the zone of
reasonable disagreement. Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App.
2003). We will uphold the trial court’s ruling on the admission or exclusion of
evidence if the ruling was proper under any legal theory or basis applicable to the
case. Martinez v. State, 91 S.W.3d 331, 336 (Tex. Crim. App. 2002).
                                           3
      At the punishment phase of trial, there are no discrete factual issues; instead,
the task of deciding what punishment to assess is a normative process. Rogers v.
State, 991 S.W.2d 263, 265 (Tex. Crim. App. 1999) (citing Miller-El v. State, 782
S.W.2d 892, 895–96 (Tex. Crim. App. 1990)). “[A]dmissibility of evidence at the
punishment phase of a non-capital felony offense is a function of policy rather than
relevancy.” Miller-El, 782 S.W.2d at 895. The jury is entitled to consider “any
matter the court deems relevant to sentencing.” TEX. CODE CRIM. PROC. ANN.
art. 37.07, § 3(a)(1) (West Supp. 2020). “Relevancy in the punishment phase is ‘a
question of what is helpful to the [factfinder] in determining the appropriate sentence
for a particular defendant in a particular case.’” Ellison v. State, 201 S.W.3d 714,
719 (Tex. Crim. App. 2006) (quoting Rogers, 991 S.W.2d at 265). Thus, a trial court
has broad discretion in determining the admissibility of evidence presented at the
punishment phase of trial. Henderson v. State, 29 S.W.3d 616, 626 (Tex. App.—
Houston [1st Dist.] 2000, pet. ref’d).
      Admitting evidence in a state court proceeding that a defendant is an
unauthorized immigrant is a risky proposition. See Gutierrez v. State, No. 05-12-
01278-CR, 2014 WL 1118135, at *5–6 (Tex. App.—Dallas Mar. 20, 2014, no pet.)
(not designated for publication); see also TXI Transp. Co. v. Hughes, 306 S.W.3d
230, 241–44 (Tex. 2010). Federal law solely governs the consequences of a person’s
status as an immigrant. Gutierrez, 2014 WL 1118135, at *5–6. As noted in
Gutierrez, a state is not permitted to punish an alien based on his illegal presence in
the United States. Id. at *6 n.4 (citing Arizona v. United States, 567 U.S. 387, 402–
03 (2012)).
      Appellant testified during the offer of proof that he was detained by ICE due
to his immigration status after being arrested for the underlying charge. He did not
testify or present other evidence that his federal immigration detention was imposed
as a punishment for his state charge for the offense of possession of cocaine. As
                                          4
noted above, the trial court noted that this analytical gap between the reason for
Appellant’s detention by ICE and the underlying charge was the reason why the trial
court did not find the proffered evidence to be relevant. This determination by the
trial court did not constitute an abuse of discretion. If the trial court had admitted
the evidence that Appellant had been detained by ICE, an explanation of why
Appellant had been detained would likely have led to the disclosure of his
immigration status—a matter that is fraught with risk.
      Rule 403 of the Texas Rules of Evidence permits the trial court to exclude
relevant evidence if its probative value is substantially outweighed by the danger of
confusion of the issues or the danger of misleading the jury. TEX. R. EVID. 403. The
State cites Frank v. State, 992 S.W.2d 756, 757–58 (Tex. App.—Houston [1st Dist.]
1999, pet. ref’d), as being instructive in the application of Rule 403 to the issue in
this case. We agree. The defendant in Frank was arrested after he and an accomplice
had robbed an armed courier who was delivering funds to a credit union. Id. at 756.
After his arrest, the defendant was convicted in federal court and was sentenced to
confinement in federal prison for a term of thirty years; he was then tried and
convicted in state court for charges arising from the same conduct. Id. at 756–57.
On appeal, the defendant asserted that the trial court erroneously excluded
punishment evidence that showed he had been sentenced in federal court to
confinement for a term of thirty years for the same conduct for which he had been
tried in state court. Id. at 757. The defendant desired to present this evidence to the
jury to show that he was being punished in federal court for his conduct and to
“mitigate against a long state sentence.” Id.
      The court in Frank noted that Section 3(a) of Article 37.07 does not require
the admission of all relevant evidence and that evidence may be excluded under
Rule 403 if its probative value is substantially outweighed by the danger of
confusion or of misleading the jury. Id. The court concluded that that these
                                          5
considerations supported the trial judge’s exercise of discretion in excluding the
proffered evidence. Id.
         In this case, the State asserts that, if the trial court had ruled that Appellant’s
proffered evidence was relevant and had admitted it during punishment, the jury
would have learned of Appellant’s undocumented status. This would have injected
references to federal immigration laws and their attendant issues into the jury’s
determination of a proper punishment for Appellant’s state-based drug conviction.
For this reason, we agree that the marginal value of Appellant’s federal detention
evidence to the mitigation of his state punishment was substantially outweighed by
its inherent danger of confusing the issues and misleading the jury. Accordingly,
the trial court did not abuse its discretion by excluding the evidence of Appellant’s
detention by ICE because of his immigration status. We overrule Appellant’s sole
issue.
                                         This Court’s Ruling
         We affirm the judgment of the trial court.


                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE


March 18, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Williams, J., and Wright, S.C.J.1

Trotter, J., not participating.


         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      6